Citation Nr: 1622857	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected cluster headaches on an extraschedular basis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1980 to October 2003.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal form rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared before a Veterans Law Judge (VLJ) in May 2011.  That VLJ is no longer employed at the Board, and while an offer to attend another hearing was extended to him, the Veteran declined a second audience.  The 2011 transcript is of record.  

The Board, in October 2014, denied the claim for a higher rating for cluster headaches.  Via a joint motion for remand, dated in July 2015, the U.S. Court of Appeals for Veterans Claims (Court) vacated the October 2014 Board decision and remanded the claim for additional development.  The Board, in December 2015, granted a schedular 30 percent rating for cluster headaches and remanded the claim for consideration of an extraschedular rating.  For reasons discussed in detail below, the mandates of that remand order were not complied with in their entirety, and additional remedial development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board assigned a 30 percent schedular evaluation, effective for the entire appeal period, for service-connected headaches.  Thus, with respect to the schedular rating assigned, a final determination has been entered.  

In its December 2015 decision, however, the Board determined that following any development deemed necessary by the RO, the claim was to be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating for headaches.  Specifically, it was noted that the Veteran had headaches that manifested with vision issues, nausea, and light sensitivity, and that loss of concentration and dizziness occurred during headache attacks.  It was directed that the Director consider these manifestations, in concert with other service-connected disabilities, and determine if an extraschedular award was warranted.  

While the RO did, on its own accord, schedule an examination addressing functional impact associated solely with the service-connected headaches (i.e. without considering the impact of headaches in concert with other service-connected disabilities), they did not refer the claim to the Director of Compensation for consideration of an extraschedular rating.  

Veterans are entitled to substantial compliance with Board directives, and this, the claim is to be remanded so that a referral to the Director of Compensation can be made.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the claim should also be returned to the neurologist who examined the Veteran in 2016, and an addendum opinion as to how the service-connected headaches interact with other service-connected disabilities, in the context of occupational or other functional impairment, should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the neurologist who conducted the 2016 examination for an addendum opinion.  The examiner is asked to consider impairments associated with migraines/cluster headaches in concert with other service-connected disabilities.  

*Specifically, the examiner should note that the Veteran's sleep apnea, left leg fracture residuals, right ankle fracture residuals, left eye uveitis, left inguinal hernia, left hydrocele, and epididymitis are service-connected.  

*The examiner should opine, with consultation with other specialists if necessary, as to if the collective impact of the service-connected disability picture, when considered in the context of the cluster headache symptoms, present a truly unique disability picture outside of what is usually associated with headache disability (e.g. mandate frequent hospitalizations or cause a marked interference with employment).  

THE EXAMINER SHOULD SUPPORT ALL CONCLUSIONS WITH APPROPRIATE EXPLANATIONS.  

2.  Dispatch the claim to the Director of Compensation for consideration of an extraschedular evaluation.  

*The Director should note the specific manifestations of nausea, light sensitivity, loss of concentration, and vision issues.  

*The Director should review the available medical evidence, to include the 2016 opinion and addendum secured with this remand, and should note the functional and occupational impact associated with the severity of service-connected migraines both acting alone and in concert with the other service-connected disabilities of record.  

*If extraschedular entitlement is not granted, the Director should provide detailed reasons and bases for that decision.

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should it remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




